United States Securities and Exchange Commission Washington, D.C. 20549 SCHEDULE 14C information November 5, 2007 Information Statement Pursuant to Section 14(c) Of the Securities Exchange Act of 1934 T Filed by the registrant £ filed by a party other than the registrant Check the appropriate box: £ Preliminary Information Statement S Definitive Information Statement £Confidential, for Use of the Commission only (as permitted by Rule 14c-5(d) (2)) Ketner Global Investments, Inc. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): S No Fee required £ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1) Title of each class of securities to which transaction applies (2) Aggregate number of securities to which the transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule, or Registration Statement No.: (3) Filing Party: (4) Date Filed: 1 INFORMATION STATEMENT PURSUANT TO SECTION 14 OF THE SECURITIES EXCHANGE ACT OF 1934 AND REGULATION 14C AND SCHEDULE 14C THEREUNDER November 5, 2007 Ketner Global Investments, Inc. 1100 North University Avenue, Suite 135, Little Rock, Arkansas 72207 This information statement is circulated to advise the stockholders of actions to be taken without a meeting upon the written consent of the holders of a majority of the outstanding shares of the Voting Capital Stock of the Company.
